Order filed November 20, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00950-CV



                     IN RE SOMAIAH KHOLAIF, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                Probate Court No 3
                              Harris County, Texas
                          Trial Court Cause No. 449677

                                      ORDER

      On Tuesday, October 30, 2018, relator Somaiah Kholaif filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In her petition, relator asks this court to compel
the Honorable Rory R. Olsen, presiding judge of the Probate Court No. 3 of Harris
County, to vacate and set aside his order quashing discovery and granting real-
party-interest’s motion for protection, signed on October 17, 2018, in trial court
cause number 449677.
      Relator filed a motion for emergency stay asking this court to suspend the
trial proceedings below, until this court rules on relator’s petition for writ of
mandamus.

      It appears from the facts stated in the petition that relator’s petition for
mandamus relief requires further consideration. We therefore grant relator’s
motion for stay and ORDER the trial proceedings in cause 449677 STAYED until
this court rules on relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Brown.